—Appeal from a judgment of the Supreme Court at Special Term, entered December 13, 1971 in Albany County, which dismissed petitioner’s application in a proceeding pursuant to CPLR article 78, to annul a determination of the respondent Commissioner of Education. Petitioner was a substitute teacher serving under a probationary license in respondent school district. At the request of the district superintendent, the principal of the school where petitioner was assigned made a report of petitioner’s performance over a six-week period. The report rated petitioner’s teaching skills as "limited”. As a result of the rating, petitioner was not rehired. Pursuant to section 310 of the Education Law, she appealed to respondent Commissioner of Education who dismissed the appeal. This article 78 proceeding was commenced seeking a review and annulment of the commissioner’s decision. Special Term dismissed the petition. This appeal ensued. We affirm. Petitioner had the burden of establishing the lack of a rational basis for the administrative determination (Matter of Pell v Board of Educ., 34 NY2d 222, 231; Matter of Mishkoff v Nyquist, 57 AD2d 649, mot for lv to app den 43 NY2d 641). She failed to meet this burden. The unfavorable rating given petitioner was the result of a direct observation and evaluation of her work by the principal who testified at the hearing. Her petition, therefore, was properly dismissed. Judgment affirmed, without costs. Greenblott, J. P., Sweeney, Main, Mikoll and Herlihy, JJ., concur.